Per Curiam.

The lessors of the plaintiff showed an undisputed title, under the original patent of 1765, to seven twentieth parts of the premises. The defendant sets up no title, nor does he show any adverse possession sufficient to bar the plaintiff’s right of recovery. The lessors of the plaintiff likewise show a further right to six twentieth parts of the premises, provided the conveyance to Van Dam from Young, as attorney to six of the patentees, was by due authority. This deed bears date the 14th May, 1767, and it recites a power of attorney from six of the patentees, *171~nd it was in proof that the lands in the patent were generally held under title derived from Van Dam. The deed to Van Dam was from other patentees, besides those for whom Young assumed to act as attorney-, and it purported to be a conveyance of the whole patent. After a lapse of 44 years, and when the possessions have gone along with the deed to Van Dam, and when no pretence of claim in opposition to that deed has been heard of, the execution of the power of attorney recited in the deed of 1767, may reasonably be presumed. An ancient deed, with possession corresponding with it, proves itself; and a power of attorney contained in such deed, and necessary to give it vaii-~ dity, or full effect, will equally be embraced by the presump~ tion.
The deed to Van Dam was for the whole patent; but no right appeared upon the face of it, nor is any shown otherwise, to more than thirteen twentieth parts of the patent, and for so much and no more, the plaintiff is entitled to judgment.
Judgment accordingly-